


110 HR 1039 IH: To direct the Secretary of the Interior to conduct a

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1039
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mr. Sullivan (for
			 himself, Mr. Lucas,
			 Ms. Fallin, and
			 Mr. Boren) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  special resources study regarding the suitability and feasibility of
		  designating the John Hope Franklin Greenwood Memorial/Museum of Reconciliation
		  and other sites in Tulsa, Oklahoma, relating to the 1921 Tulsa race riot as a
		  unit of the National Park System, and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)Prior to May 31,
			 1921, the community of Greenwood, located in Tulsa, Oklahoma, was a thriving
			 African-American business community and home to nearly 11,000 citizens.
			(2)The southern end of Greenwood Avenue formed
			 the backbone of the Greenwood commercial district. This mile-long stretch of
			 several blocks was characterized by one-, two-, and three-story red brick
			 buildings housing dozens of African-American-owned and operated businesses,
			 organizations, institutions, newspapers, churches, and a hospital.
			(3)Greenwood was the location of the 1921
			 Tulsa race riot, recognized as one of the most violent race riots following
			 World War I in terms of bloodshed and property loss. On May 31, 1921, to June
			 1, 1921, mobs invaded Greenwood, the city’s segregated African-American
			 community, during an 18-hour period.
			(4)During the riot, between 35 and 40 square
			 blocks of Greenwood’s residential area and virtually all of the commercial
			 district were destroyed.
			(5)Approximately 700
			 persons were injured and many people lost their lives. The American Red Cross
			 reported that 1,256 houses were burned, leaving 9,000 homeless. The Tulsa Real
			 Estate Exchange estimated nearly $1,500,000 worth of damages, one-third of that
			 in the business district, and claimed personal property losses at
			 $750,000.
			(6)The 1921 Tulsa
			 race riot illustrates the key characteristics of race riots during the 1886 to
			 early 1920’s era and ranks as one of the most devastating incidents of racial
			 violence in United States history.
			(7)As the last major
			 race riot of the era, the Tulsa race riot represented the closing chapter to
			 the racial violence that swept across the United States during the late 19th
			 and early 20th centuries.
			(8)Since 1921, the people of Tulsa of all
			 races have worked closely to bridge the racial divides and to learn from the
			 many lessons of the 1921 Tulsa race riot.
			2.Study
			(a)In
			 generalThe Secretary of the
			 Interior shall conduct a special resource study of the sites in Tulsa,
			 Oklahoma, relating to the 1921 Tulsa race riot, including the John Hope
			 Franklin Greenwood Memorial/Museum of Reconciliation, to determine the
			 suitability and feasibility of including the sites as a unit of the National
			 Park System.
			(b)RequirementsThe
			 study conducted under subsection (a) shall include the analysis and
			 recommendations of the Secretary on the alternatives for management,
			 administration, and protection of the sites relating to the riot.
			(c)ConsultationIn
			 conducting the study under subsection (a), the Secretary shall consult
			 with—
				(1)appropriate Federal
			 agencies and State and local government entities; and
				(2)interested groups
			 and organizations.
				(d)Applicable
			 lawThe study required under subsection (a) shall be conducted in
			 accordance with Public Law 91–383 (16 U.S.C. 1a-1 et seq.).
			3.ReportNot later than 3 fiscal years after the date
			 on which funds are first made available for this Act, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report on the
			 findings, conclusions, and recommendations of the study required under section
			 2.
		
